Case 19-21619        Doc 196      Filed 04/03/20   Entered 04/03/20 15:54:18         Page 1 of 3




                                   UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF CONNECTICUT

      In re:                                               Chapter 11

      John Alan Sakon,                                     Case Number: 19-21619

                        Debtor.                            April 3, 2020


       CYHANI VENTURES, INC.’S STATEMENT IN SUPPORT OF TOWN OF
            GLASTONBURY’S MOTION TO CONVERT THE DEBTOR’S CASE TO A
            CASE UNDER CHAPTER 7 OR, IN THE ALTERNATIVE, TO DISMISS

               NOW COMES Cyhani Ventures, Inc. (“Cyhani”), as a party in interest in the Chapter

      11 case of John Alan Sakon (“Debtor”), by and through its undersigned counsel and, in

      support of The Town of Glastonbury’s (“Town”) motion to convert or, alternatively, dismiss

      (“Motion”), states as follows:

                1.      Debtor, John Sakon (“Debtor”), does not dispute that Cyhani is a secured

       creditor having a lien against certain of Debtor’s properties sited in the town of Glastonbury.

                2.      Each of these properties is, by operation of law, subject to the priority lien of

       the Town for real property taxes due and owing.

                3.      As set forth in the Motion, Debtor has failed to pay real property taxes in

       connection with such properties to the Town in more than a decade.

                4.      As this Court is well aware, municipal tax liens within the state of Connecticut

       accrue interest at the rate of eighteen percent (18%) per annum.

                5.      The continued accrual of interest in connection with the Town’s priority tax

       liens has, and continues to, diminish the value of Cyhani’s security.




      82702929v.1
Case 19-21619        Doc 196   Filed 04/03/20     Entered 04/03/20 15:54:18        Page 2 of 3




                6.      Debtor has not, and is incapable of, making any effort to protect the interests

       of Cyhani through adequate protection measures.

                WHEREFORE, Cyhani respectfully requests that this Court grant the Motion and

       enter an order (i) converting this case to one under Chapter 7 pursuant to 11 U.S.C. §

       1112(b)(1) or, in the alternative, dismissing this case pursuant to 11 U.S.C. § 1112(b)(1);

       and (ii) granting such other and further relief as is just and necessary.

                                                      Respectfully Submitted,

                                                      CYHANI VENTURES, INC.

                                                      /s/ Donald E. Frechette
                                                      Donald E. Frechette (ct08930)
                                                      LOCKE LORD LLP
                                                      20 Church Street, 20th Floor
                                                      Hartford, CT 01603
                                                      T: 860-541-7713
                                                      F: 888-325-9086
                                                      donald.frechette@lockelord.com




      82702929v.1
Case 19-21619        Doc 196     Filed 04/03/20     Entered 04/03/20 15:54:18           Page 3 of 3


                                   CERTIFICATE OF SERVICE

          I hereby certify that on April 3, 2020, a copy of the foregoing was filed electronically and

 served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by

 electronic mail to all parties by operation of the Court's electronic filing system. Parties may

 access this filing through the Court's CM/ECF System. The foregoing was also served on April

 3, 2020 by first class mail to anyone unable to accept electronic filing as indicated on the Notice

 of Electronic Filing. In addition, the foregoing was served on April 3, 2020, by email to the

 Debtor as indicated below.

          John Alan Sakon
          Email: johnsakon@yahoo.com

                                                              /s/ Donald E. Frechette
                                                              Donald E. Frechette




82702929v.1
